On Application for Rehearing.
Fenner, J.
In this case while adhering to our conclusion of defendant’s liability, for the principal of the taxes and the interest from date of payment, under the equitable principles of Hopkins vs. Daunoy, regardless of the question of the validity of the assessment, yet Ms liability for prior interest and jienalties, does depend directly on that question; and we grant a rehearing restricted to the, question as to whether the record furnishes sufficient evidence to sustain the demand for such interest aud penalties. A rehearing thus restricted, is therefore granted.